While hauling logs for defendant employer, plaintiff sustained an accidental injury. Defendants review an award of compensation therefor. *Page 178 
The sole question is whether plaintiff was an employee of employer defendant or an independent contractor.
Plaintiff was engaged by defendant employer under a written agreement which, however, was not produced. The case rests upon the testimony of plaintiff alone.
The defendant had logs at different farms. It engaged plaintiff to haul them to its plant at a price of $6 per 1,000 feet for a 20-to-30-mile haul, $7 for a 30-to-40-mile haul, and $8 for a haul of over 40 miles. Plaintiff furnished a truck and hired a helper whom he paid. After he was injured, his helper continued the work and plaintiff received the agreed payment from defendant therefor.
These are incidents of an independent contract but are not conclusive. Begovac v. Northwestern Cooperage  Lumber Co.,264 Mich. 508; Eber v. Bauer, 252 Mich. 571; Dennis v. SinclairLumber  Fuel Co., 242 Mich. 89; Brower v. W. H. Isgrigg  Son,216 Mich. 365; Tuttle v. Embury-Martin Lumber Co., 192 Mich. 385
(Ann. Cas. 1918C, 664).
On the other hand, defendant filed report of the accident as compensable and described plaintiff therein as employee. Plaintiff was not engaged to haul a specified quantity of logs; nor was a time fixed for performance of the work. He could have quit the job or could have been discharged at any time. These are indices of an employment.
The other testimony presents no definite and controlling incident of either relationship. In a general way, plaintiff's instructions were to finish hauling the logs from one farm and then go to another, and to haul as rapidly as possible. Defendant engaged others to help in loading the logs and sometimes in unloading them. It told plaintiff where to *Page 179 
get logs and, on delivery, where to put them in the yard. The directions were not inconsistent with employment or independent contract.
Under the testimony, it cannot be held as a matter of law that plaintiff was an independent contractor and the award must be affirmed.
NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred.